Citation Nr: 1720546	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1959 to April 1962. This case comes before the Board of Veterans' Appeals (Board) from a Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2011 that (1) denied service connection for bilateral hearing loss, and (2) denied service connection for tinnitus.

In the Veteran's May 2012 VA Form 9 substantive appeal, he requested a Travel Board hearing.  In a statement received in January 2015, the Veteran changed his request to a videoconference hearing.  In a May 2016 statement he withdrew the hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has tinnitus that is as likely as not related to his active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim of service connection for tinnitus.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including tinnitus (an organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (finding tinnitus is an "organic disease of the nervous system" subject to presumptive service connection "at a minimum where there is evidence of acoustic trauma").

Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303 (b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102 . When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his tinnitus is a result of in-service noise exposure from loud noises.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was as a Morse code interpreter and that he was awarded a Marksman badge (carbine and rifle).  Therefore, in-service noise exposure has been established.

The Veteran's service treatment records (STRs) do not include any reports of tinnitus. 

On February 1962 service separation examination the Veteran's ears were found to be normal on clinical evaluation.

In a September 2011 statement the Veteran reported that he developed bilateral hearing loss and tinnitus during his active duty service.  He reported that he worked in communications, radio transmission operations, and a Morse code specialist.  He described that he spent between fourteen and sixteen hour shifts in radio rooms listening to different types of transmissions that were "usually very loud beeps, shrieks, muffled ear numbing pops, and static."  He reported that after his shift his "ears would be numb, ringing," and it was very difficult to hear.  The Veteran also reported that "after constant exposure to these radios, transmissions, and wearing of headsets [he] began losing [his] hearing and developing chronic ringing in both ears and tinnitus," and he continues to suffer from those conditions.  

On December 2011 VA audiological examination, the Veteran reported recurrent tinnitus with an onset of 1965, and that "he feels it is related to 'wearing ear muffs to intercepts/record radio communications."  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran reported an onset of tinnitus in 1965 which was 3 years after service, there was no complaints of hearing loss or tinnitus documented in service, that the Veteran reported no hazardous noise exposure while in the service, and there was no specific causal event.  The examiner further opined that the Veteran's tinnitus is likely related to an incident that occurred in 1965, the year he reported it starting or to civilian noise exposure of an unknown cause.  

In a February 2012 statement, the Veteran reported that he incurred and developed bilateral hearing loss and tinnitus while on active duty.  He described that his job consisted of working fourteen to eighteen hour shifts with ear sets deciphering and decoding airwave transmissions.  He reported that working for hours listening to "the loud peeps, pops, shrieks, and constant humming" left his ears feeling numb, muffled, clogged, hard of hearing, and with a chronic ringing in his ears.  He also reported that he continues to suffer from these conditions.

In his May 2012 VA Form 9 substantive appeal, the Veteran reported that he disagreed with the December 2011 VA examiner's opinion because it was based upon inaccurate facts.  He reported that he described to the examiner that during service he had to "strain" to hear weak signals and that very loud peeps, shrieks, booms, and waves caused chronic earaches and numbness, even though he wore earmuffs.  He also reported that he began to have chronic ringing in his ears since active duty, that he initially sought medical attention in 1965 but nothing was done, and that the ringing continues today.  

Lay testimony is competent to establish the presence of observable symptoms and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature"" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's statements of his in-service noise exposure and tinnitus beginning in service are competent and credible lay evidence that his current tinnitus began during active duty and has existed since that time.

The Board acknowledges the December 2011 VA opinion, however, the examination is inadequate because it was based on an inaccurate factual premise and cannot be assigned probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) ("An opinion based upon an inaccurate premise has no probative value.").  The examiner based her opinion on the Veteran's report of no hazardous noise exposure while in the service.  However, in-service noise exposure has been established.

In-service noise exposure has been established and the Veteran's lay statements provide sufficient evidence that his tinnitus began in service and has continued since that time.  See Jandreau, 492 F.3d at 1372.  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's tinnitus is related to his active military service.  Resolving any doubt in the Veteran's favor, therefore service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

Service connection for tinnitus is granted. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim of service connection for bilateral hearing loss so that every possible consideration is afforded.

The Veteran reports that he incurred bilateral hearing loss as a result of in-service noise exposure from loud noises, and as explained above, in-service noise exposure has been established.

On December 2011 VA audiological examination, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military noise exposure "based on the fact that Veteran denied any and all military noise exposure during his case history interview, he stated he wore ear phone and had to strain to hear weak signals, and he had a pass on the whisper test at discharge, and there was no complaint of any difficulty hearing while in the service."  

The Board finds the December 2011 VA examination inadequate to adjudicate the claim because the examiner's rationale for the negative opinion was based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").   The examiner noted that the Veteran "denied any and all military noise exposure during his case history interview," however noise exposure has been established through the Veteran's MOS.  Additionally, the examiner also relied on the normal whispered voice test at separation for her negative opinion.  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that whisper tests do not provide frequency or ear specific information and therefore do not rule out, or confirm, high frequency hearing loss).

Accordingly, a remand is necessary to afford the Veteran a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Additionally, the record suggests that there may be additional outstanding medical records associated the Veteran's hearing loss.  In a February 2012 telephone conversation with the RO, the Veteran reported that "he went and bought his own" hearing aids.  The Veteran did not indicate if he underwent medical treatment/evaluation to obtain the hearing aids.  If the Veteran received medical treatment/evaluation, such records are likely to contain information pertinent to the matter at hand; they must be obtained and considered before the claim is decided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for bilateral hearing loss since service, to specifically include records of any treatment/evaluation the Veteran used to obtain hearing aids, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for a VA examination of the Veteran to determine the cause of his bilateral hearing loss and specifically whether it is related to his service and the established exposure to noise trauma therein.  The examiner should review the claims file and the remand, and note in the examination report that such documents have been reviewed.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

The examiner should identify the likely cause for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the (established) noise exposure in service?  If not, the examiner should identify the cause considered more likely.

The examiner should consider and address as necessary the statements by the Veteran that he has experienced hearing loss since his discharge from service.  The examiner is reminded that the absence of in-service evidence of a hearing disability during service is not necessarily fatal to a service connection claim if there is evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 159-60.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


